DETAILED ACTION


1. This communication is in response to the Application filed on 24 November 2020.
Claims 1-19 are pending and have been examined.
2. The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .


Information Disclosure Statement

1. The information disclosure statement (IDS) submitted on 24 November 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities: repeat of word “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 12-13, 15-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200258508, hereinafter referred to as Aggarwal et al.

Regarding claim 1, Acero et al. discloses a virtual agent system for conducting a conversation with a user, the virtual agent system (Acero et al., fig. 7B(726).) comprising: 

an automatic speech recognition (ASR) sub-system operable by one or more processors, wherein the ASR sub-system is configured to receive a plurality of utterances from the user and convert each utterance of the plurality of utterances into a text message (Acero et al., fig. 7B(730).); 

a natural language understanding (NLU) sub-system operable by one or more processors and communicatively coupled with the ASR sub-system, wherein the NLU sub-system is configured to determine an intent, at least one entity associated to the intent, or a combination thereof from the text message (Acero et al., fig. 7B(732) and “In response to determining that the first portion of the stream of audio satisfies a predetermined condition, operations are at least partially performed between the second time and the third time. The operations include determining, based on one or more candidate text representations of the user utterance, a plurality of candidate user intents for the user utterance. Each candidate user intent of the plurality of candidate user intents corresponds to a respective candidate task flow of a plurality of candidate task flows,” Acero et al., para [0032].); routing 

a conversation management sub-system operable by one or more processors and communicatively coupled with the NLU sub-system, wherein the conversation management sub-system is configured to generate a predefined conversation map based on predefined intents, predefined entities, or a combination thereof stored in the virtual agent system and the intent, entities, or a combination thereof determined from the text message, for determination of at least one agent response for the text message (“Specifically, each candidate user intent of the second plurality of candidate user intents is mapped to a corresponding candidate task flow of the second plurality of candidate task flows,” Acero et al., para [0327]. And, Acero et al., para [0034] and [0036] describe mapping entities.), based on: 

selection of at least one conversation block sub-system from a plurality of conversation block sub-systems based on the determined intent (“The operations include determining, based on one or more candidate text representations of the user utterance, a plurality of candidate user intents for the user utterance. Each candidate user intent of the plurality of candidate user intents corresponds to a respective candidate task flow of a plurality of candidate task flows…In some examples, presenting the results includes outputting the generated spoken dialogue,” Acero et al., para [0032]. This excerpt describes determining a conversation intent.), the at least one entity (Acero et al., para [0034] and [0036].) and a history map of a list of conversation block sub-systems of the plurality of conversation block sub-systems selected in previous conversations with the user (“The contextual information includes, for example, user preferences, hardware, and/or software states of the user device, sensor information collected before, during, or shortly after the user request, prior interactions (e.g., dialogue) between the digital assistant and the user, and the like. As described herein, contextual information is, in some examples, dynamic, and changes with time, location, content of the dialogue, and other factors,” Acero et al., para [0226]. This excerpt describes using past history conversation to determine intent.), 

send a request along with the intent and the at least one entity to each selected at least one conversation block for execution of a specific function associated with the selected at least one conversation block, a response generation sub-system operably coupled to the conversation management sub-system (Acero et al., para [0030], explains that the digital assistant system presents a response to the user request. And, Acero et al., para [0034] and [0036], describe entity information derived from the conversation.) and configured to: 

receive a corresponding agent intent from each selected at least one conversation block (Acero et al., para [0041]-[0042]. See also Acero et al., para [0044] and [0087]-[0088].); 

22generate a text based agent response based on the corresponding agent intent received from each selected at least one conversation block (Acero et al., para [0249].); 

transmit the text based agent response to a text to speech converter for conversion of the text based response from text to speech (Acero et al., para [0247] and [0249].); 

the plurality of conversation block sub-systems operable by one or more processors and communicatively coupled with the conversation management sub- system (Acero et al., para [0005]-[0006], [0009]-[0010] [0032], and [0036]-[0037] teach a plurality of candidate user intents which correspond to candidate task flows.), 

wherein the selected at least one conversation block sub-system is configured to: 

at least one of accept or deny the request received from the conversation management sub-system based on a capability of the selected at least one conversation block sub-system to execute the specific function (“The digital assistant system can select a suitable candidate task flow based on the task flow scores of the candidate task flows. For example, a candidate task flow having a task flow score that is maximized based on the combined speech recognition confidence score, intent confidence score, and flow parameter score can be selected. By selecting a suitable candidate task flow based on determined task flow scores for every candidate task flow, the selected candidate task flow can be more likely to coincide with the user's intended goal. Moreover, fatal error may be less likely to occur during execution of a selected candidate task flow,” Acero et al., para [0036]. Here, the digital assistant system uses a task flow score to determine the capability of executing the specific function.), 

initiate execution of the specific function related to the predefined conversation map upon acceptance of the request (Acero et al., para [0037].), 

give a control of the request with other conversation block sub-system of the plurality of conversation block sub-systems for executing a sub-function of the specific function independent of an instruction from the conversation management sub-system (Acero et al., para [0037].), 

regain the control from the other conversation block sub-system upon completion of the sub-function (Acero et al., para [0037].),

generate the agent intent upon completion of the specific function (“For example, to act on an inferred user intent, the system performs one or more of the following: identifying a task flow with steps and parameters designed to accomplish the inferred user intent, inputting specific requirements from the inferred user intent into the task flow; executing the task flow by invoking programs, methods, services, APIs, or the like,” Acero et al., para [0041]. Here, inferring a user intent is equivalent to generating the agent intent.), and 

send the agent intent to the response generation sub-system (Acero et al., para [0041]-[0042], describe generating a response based on the agent intent.).  
As to claim 10, method claim 10 and system claim 1 are related as system and method of using same, with each claimed element’s function corresponding to the system step. Accordingly claim 10 is similarly rejected under the same rationale as applied above with respect to system claim. Also, Acero et al., fig. 2 and para [0011] teach CRM, memory, instructions, and processor.
As to claim 19, method claim 19 and system claim 1 are related as system and method of using same, with each claimed element’s function corresponding to the system step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to system claim. Also, Acero et al., fig. 2 and para [0011] teach CRM, memory, instructions, and processor.

Regarding claim 2, Acero et al. discloses the virtual agent system as claimed in claim 1, 

wherein the intent comprises at least one context data identifier from the message (“In particular, the one or more machine learning mechanisms are configured to receive a candidate text representation and contextual information associated with the candidate text representation. Based on the candidate text representation and the associated contextual information, the one or more machine learning mechanism are configured to determine intent confidence scores over a set of candidate actionable intents,” Acero et al., para [0237].), and 

wherein the entity comprises information related to the at least one context data identifier (Acero et al., para [0034] and [0036], describe entity information related to the contextual information.).  
As to claim 11, method claim 11 and system claim 2 are related as system and method of using same, with each claimed element’s function corresponding to the system step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to system claim. Also, Acero et al., fig. 2 and para [0011] teach CRM, memory, instructions, and processor.

Regarding claim 2, Acero et al. discloses the virtual agent system as claimed in claim 1, 

wherein the intent comprises at least one context data identifier from the message (“In particular, the one or more machine learning mechanisms are configured to receive a candidate text representation and contextual information associated with the candidate text representation. Based on the candidate text representation and the associated contextual information, the one or more machine learning mechanism are configured to determine intent confidence scores over a set of candidate actionable intents,” Acero et al., para [0237].), and 

wherein the entity comprises information related to the at least one context data identifier (Acero et al., para [0034] and [0036], describe entity information related to the contextual information.).  
As to claim 11, method claim 11 and system claim 2 are related as system and method of using same, with each claimed element’s function corresponding to the system step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to system claim. Also, Acero et al., fig. 2 and para [0011] teach CRM, memory, instructions, and processor.

Regarding claim 3, Acero et al. discloses the virtual agent system as claimed in claim 1, wherein the conversation management sub-system is configured to select the at least one conversation block sub-system based on at least one of predefined conversation maps or a machine learning based method (Acero et al., para [0237].).  
As to claim 12, method claim 12 and system claim 3 are related as system and method of using same, with each claimed element’s function corresponding to the system step. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to system claim. Also, Acero et al., fig. 2 and para [0011] teach CRM, memory, instructions, and processor.

Regarding claim 4, Acero et al. discloses the virtual agent system as claimed in claim 1, wherein the selected at least one conversation block sub-system is configured to execute the specific function based on the intent, the at least one entity associated with the intent, or a combination thereof and a history map of past conversations handled by the selected at least one conversation block sub-system (“The operations include determining, based on one or more candidate text representations of the user utterance, a plurality of candidate user intents for the user utterance. Each candidate user intent of the plurality of candidate user intents corresponds to a respective candidate task flow of a plurality of candidate task flows…In some examples, presenting the results includes outputting the generated spoken dialogue,” Acero et al., para [0032]. This excerpt describes determining a conversation intent. Also, Acero et al., para [0034], describes the entity associated with the intent. And, “The contextual information includes, for example, user preferences, hardware, and/or software states of the user device, sensor information collected before, during, or shortly after the user request, prior interactions (e.g., dialogue) between the digital assistant and the user, and the like. As described herein, contextual information is, in some examples, dynamic, and changes with time, location, content of the dialogue, and other factors,” Acero et al., para [0226]. This excerpt describes using past history conversation to determine intent. Also, a response is interpreted as a function.).  
As to claim 16, method claim 16 and system claim 4 are related as system and method of using same, with each claimed element’s function corresponding to the system step. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to system claim. Also, Acero et al., fig. 2 and para [0011] teach CRM, memory, instructions, and processor.

Regarding claim 5, Acero et al. discloses the virtual agent system as claimed in claim 1, wherein each conversation block sub-system of the plurality of conversation block sub-systems comprises a machine learning model for the execution of one of the sub-function of the specific function or the specific function (Acero et al., para [0237].).  
As to claim 15, method claim 15 and system claim 5 are related as system and method of using same, with each claimed element’s function corresponding to the system step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to system claim. Also, Acero et al., fig. 2 and para [0011] teach CRM, memory, instructions, and processor.

Regarding claim 6, Acero et al. discloses the virtual agent system as claimed in claim 1, wherein the selected at least one conversation block sub-system configured to execute the specific function related to the predefined conversation map based on at least one of a probabilistic state transition method, or a machine learning method (Acero et al., para [0237].).  
As to claim 13, method claim 13 and system claim 6 are related as system and method of using same, with each claimed element’s function corresponding to the system step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to system claim. Also, Acero et al., fig. 2 and para [0011] teach CRM, memory, instructions, and processor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9, 14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180330723, hereinafter referred to as Acer et al., in view of US 20200184992, hereinafter referred to as Newell et al.

Regarding claim 7, Acero et al. discloses the virtual agent as claimed in claim 6, but not wherein the selected at least one conversation block sub-system is configured to execute the specific function based on the machine learning process upon failure to determine the agent intent for the intent and the at least one entity based on the the probabilistic state transition method. Newell et al. is cited to disclose wherein the selected at least one conversation block sub-system is configured to execute the specific function based on the machine learning process upon failure to determine the agent intent for the intent and the at least one entity based on the the probabilistic state transition method (“The conversation recovery component 285 may be configured to recommend a topic when no other conversation recovery technique is applicable, and when the user has been provided with a “NotUnderstand” prompt or a “CannotPerformAction” prompt within a past threshold amount of time (e.g., within the past 30 seconds) (as illustrated in FIG. 3). A NotUnderstand prompt refers to a prompt that indicates to a user that the system(s) 120 was unable to understand the user's most recent user input,” Newell et al., para [0115]. Here, the requested operation is not performed because the agent cannot understand the intent. And, “The conversation recovery component 285 may implement one or more trained machine learning models,” Newell et al., para [0138].). Newell et al. benefits Acero et al. by providing an alternate response generation should the system fail to understand the user’s intent, thereby enabling a conversation recovery and ultimately enabling the user to interact with the system as the user desires (Newell et al., Abstract). Therefore, it would be obvious for one skilled in the art to combine the teachings of Acero et al. with those of Newell et al. to improve the intelligent automated assistant of Acero et al. 
As to claim 14, method claim 14 and system claim 7 are related as system and method of using same, with each claimed element’s function corresponding to the system step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to system claim. Also, Acero et al., fig. 2 and para [0011] teach CRM, memory, instructions, and processor.

Regarding claim 8, Acero et al. discloses the virtual agent system as claimed in claim 1, but not wherein the selected at least one conversation block sub-system is further configured to determine an intent hint related to an expected utterance from the user based on the text response provided to the user. Newell et al. is cited to disclose wherein the selected at least one conversation block sub-system is further configured to determine an intent hint related to an expected utterance from the user based on the text response provided to the user (“The conversation recovery component 285 may receive hint data 635 from a hints service 630 of the system(s) 120. The hints service 230 may generate hints data representing one or more topics that may provide the most value to the user's system/user experience. Hints may include actions such as customizing a news feed, customizing a user profile, subscribing to a service of the system(s) 120, as well as other actions. The hints service 630 may consider user profile data when generating one or more hints for a particular user identifier. The conversation recovery component 285 may query the hints service 630 for hints data 635 associated with the user identifier, representing the user that originated the user input,” Newell et al., para [0137].). Newell et al. benefits Acero et al. by providing an alternate response generation should the system fail to understand the user’s intent, thereby enabling a conversation recovery and ultimately enabling the user to interact with the system as the user desires (Newell et al., Abstract). Therefore, it would be obvious for one skilled in the art to combine the teachings of Acero et al. with those of Newell et al. to improve the intelligent automated assistant of Acero et al. 
As to claim 17, method claim 17 and system claim 8 are related as system and method of using same, with each claimed element’s function corresponding to the system step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to system claim. Also, Acero et al., fig. 2 and para [0011] teach CRM, memory, instructions, and processor.

Regarding claim 9, Acero et al. discloses the virtual agent system as claimed in claim 8, wherein the selected at least one conversation block sub-system is further configured to send the intent hint to the 24NLU sub-system for providing an assistance in the determination of the intent and the at least one entity (Newell et al., para [0137].).
As to claim 18, method claim 18 and system claim 9 are related as system and method of using same, with each claimed element’s function corresponding to the system step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to system claim. Also, Acero et al., fig. 2 and para [0011] teach CRM, memory, instructions, and processor.

Conclusion

1. The examiner has cited several other references on form PTO-892.
2. Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone
number is (571 )272-0899. The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Bhavesh M Mehta can be reached on 5712727 453. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppairmy.
uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.

/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656